Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103

1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claims 1-2, 8-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Stevens et al. (US 2006/0129046). 

3.	Addressing 1, Stevens discloses an adaptor for mounting on an imaging transducer, comprising:
a hollow housing configured to receive a portion of the imaging transducer therein, wherein the housing comprises: a coupling member for enabling releasable securement of a needle guide device to the housing (see Figs. 9-10; coupling member 40), 
wherein the needle guide device includes a body member and a lockable 


    PNG
    media_image1.png
    369
    549
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    768
    620
    media_image2.png
    Greyscale

wherein the coupling member comprises a projection portion that projects outwardly from the housing, wherein the projection portion includes first 
wherein the projection portion is configured for receipt in a recess in the body member, the recess in the body member including at least one stop portion (see Figs. 4-5),
wherein the first undercut recess is configured to receive the stop portion, and wherein the second undercut recess is configured to receive an engagement portion of the lockable mounting member when the lockable mounting member is moved from an unlocked position to a locked position to releasably secure the lockable mounting member to said coupling member, thereby releasably mounting the needle guide device on the imaging transducer (see Figs. 4-5; the lockable mounting member engage with the recess/depression).

4.	Addressing claims 2, 8-9 and 13-14, Park discloses:
wherein the housing includes a surface configuration that corresponds to an outer surface of the imaging transducer, such that the housing overlays 
wherein the projection portion has a substantially rectangular
configuration (see Figs. 4, 9-10, element 40);
wherein the projection portion includes a planar front surface (see Figs. 9-10, element 40);
wherein the housing comprises a planar side, and wherein the projection portion projects outwardly from the planar side of the housing (see Figs. 9-10).
wherein the housing is configured to be covered by a sterile probe cover prior to use, and wherein the projection portion, the first undercut recess, and the second undercut recess provide for secure attachment of the needle guide device over the sterile probe cover without breaching the probe cover (see Fig. 12, sheath 12 is the sterile probe cover);
wherein the projection portion comprises a third undercut recess on a third side perpendicular to the first and second undercut recesses (see Figs. 4-4 and 9-10; the curve in overhand at the front is an undercut; also the slant drop down in the back are also additional undercut to the recess/depression on the two sides.
wherein the third undercut recess receives a portion of the body member of the needle guide device to positively position the needle guide device relative to the coupling member (see Figs. 4-4 and 9-10).

3 is rejected under 35 U.S.C. 103 as being unpatentable over Stevens et al. (US 2006/0129046) and in view of Wedel et al. (US 5,052,396). 

6.	Addressing claim 3, Stevens does not disclose wherein said housing is split to enable said housing to be opened to accommodate at least a portion of the imaging transducer therein. In the same field of endeavor, Wedel discloses wherein said housing is split to enable said housing to be opened to accommodate at least a portion of the imaging transducer therein (see Figs. 1-3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stevens to have the housing split to enable said housing to be opened to accommodate at least a portion of the imaging transducer therein as taught by Stevens because this easily allow the housing to adjust to accommodate the imaging transducer. 

7.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Stevens et al. (US 2006/0129046) and in view of Orome et al. (US 2012/0330159). 

8.	Addressing claim 12, Stevens does not disclose wherein the third undercut recess comprises a pair of undercut recesses opposingly and symmetrically slanted about a center of the third side of the projection portion. However, this is a designer choice that does not change operation principle and only require routine skill in the art. Orome explicitly discloses wherein the third undercut recess comprises a pair of undercut recesses opposingly and symmetrically slanted about a center of the third side of the projection portion (see Fig. 4, element 64). It would have been obvious to one of .  

Allowable Subject Matter

Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031.  The examiner can normally be reached on Monday-Thursday 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793